Monks, J.
Appellant was elected sheriff of Perry county at the November election of 1898, and entered upon the discharge of his duties January 1, 1899, and served as such sheriff for one term of two years. At the November election, 1900, he was elected sheriff of said county for a second term of two years, and entered upon the discharge of his duties for said second term on January 1, 1901, and served for two years, serving, by virtue of said two elections, four years, ending January 1, 1903. The fees earned by him during each of said terms, and collected and paid into the county treasury, were not sufficient to pay his salary in full for each of said terms, respectively, and this action was brought under section one of the act of 1903 (Acts 1903, p. 140), to recover the balance unpaid for each of said terms.
The questions presented in this case are the same as those in Board, etc., v. Lindeman (1905), ante, 186, and in Hargis v. Board, etc. (1905), ante, 194, and upon the authority of said cases this case must be reversed, for the reason that appellant is entitled to the benefit of section one of said act of 1903, for all of his second term, and for that part of his first term from January 1, 1900, to January 1, 1901.
Judgment reversed, with instructions to overrule appellee’s demurrer to the complaint, and for further proceedings not inconsistent with this opinion.